                 Case 16-12577-MFW            Doc 485       Filed 03/02/21      Page 1 of 11



                                   UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF DELAWARE



In re: XCI LIQUIDATION, INC.                           §         Case No. 16-12577-MFW
                                                       §
                                                       §
                                                       §
                     Debtor(s)


                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                   APPLICATIONS FOR COMPENSATION
                                     AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Don A. Beskrone,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                           United States Bankruptcy Court
                                                824 North Market St.
                                                      3rd Floor
                                               Wilmington, DE 19801
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, serve a copy of the
objections upon the trustee, any party whose application is being challenged and the United States Trustee. A
hearing on the fee applications and any objection to the Final Report will be held at 2:00 PM on 04/07/2021 in
Courtroom 4, 5th Floor, United States Courthouse, 824 North Market St. , Wilmington, DE 19801. If no
objections are filed, upon entry of an order on the fee applications, the trustee may pay dividends pursuant to
FRBP 3009 without further order of the Court.


Date Mailed: 03/02/2021                                    By:: /s/ Don A. Beskrone
                                                                     Chapter 7 Trustee, Bar No.: 4380
Don A. Beskrone
P.O. Box 272
Wilmington, DE 19899
(302) 654-1888
dbeskronetrustee@gmail.com




UST Form 101-7-NFR (10/1/2010)
                   Case 16-12577-MFW                Doc 485         Filed 03/02/21        Page 2 of 11




                                       UNITED STATES BANKRUPTCY COURT
                                             DISTRICT OF DELAWARE


In re:XCI LIQUIDATION, INC.                                   §      Case No. 16-12577-MFW
                                                              §
                                                              §
                                                              §
                        Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                   The Final Report shows receipts of :                              $                      3,949,925.54
                   and approved disbursements of:                                    $                      3,324,459.19
                   leaving a balance on hand of1:                                    $                       625,466.35

              Claims of secured creditors will be paid as follows:

  Claim       Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                                Claim                       Date               Payment
  BRIDGE Bridge Lenders                        0.00               1,700,000.00             1,700,000.00                  0.00
  Pacific Pacific Western                      0.00                500,000.00                500,000.00                  0.00
  Western Bank
  1           Allen ISD                        0.00                       0.00                       0.00                0.00
  11          COLLIN                     33,051.43                        0.00                       0.00                0.00
              COUNTY TAX
              ASSESSOR/C
              OLLECTOR
  18S         Allen ISD                        0.00                       0.00                       0.00                0.00
  21          U.S. BANK,                       0.00                       0.00                       0.00                0.00
              N.A.
  63          Jon R. Hopper            599,666.00                         0.00                       0.00                0.00
  64          ARCH Venture             500,167.00                         0.00                       0.00                0.00
              Fund VI, L.P.
  65          New Enterprise           366,331.67                         0.00                       0.00                0.00
              Associates 9,
              Limited
              Partnershipc/o
              Louis S. Citron



           1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
      earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
      receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
      account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
                Case 16-12577-MFW            Doc 485      Filed 03/02/21       Page 3 of 11




  Claim     Claimant          Claim Asserted     Allowed Amount of        Interim Payments to         Proposed
  No.                                                       Claim                       Date           Payment
  66        New Enterprise       133,835.33                     0.00                      0.00             0.00
            Associates 10,
            Limited
            Partnershipc/o
            Louis S. Citron
  67        Clifford H.          100,000.00                     0.00                      0.00             0.00
            Higgerson

                                          Total to be paid to secured creditors:      $                     0.00
                                          Remaining balance:                          $               625,466.35

            Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                      Total          Interim        Proposed
                                                                    Requested      Payments to         Payment
                                                                                         Date
  Trustee, Fees - Don A. Beskrone                                  133,424.08               0.00   133,424.08
  Trustee, Expenses - Don A. Beskrone                                     103.28            0.00        103.28
  Attorney for Trustee Fees - ASHBY & GEDDES, P.A.                 174,862.85       107,373.00        67,489.85
  Attorney for Trustee, Expenses - ASHBY & GEDDES, P.A.                 4,909.41      2,718.09         2,191.32
  Fees, United States Trustee                                          23,094.50     23,094.50             0.00
  Bond Payments - International Sureties, Ltd.                            227.62          227.62           0.00
  Bond Payments - International Sureties, Ltd.                            507.55          507.55           0.00
  Other Chapter 7 Administrative Expenses - Commonwealth of               456.00            0.00        456.00
  Massachusetts
  Department of Revenue - Bankruptcy Unit Attn: Anthony M.
  Mura
  Other Chapter 7 Administrative Expenses - Office of United                0.00            0.00           0.00
  States TrusteeDistrict of Delaware J. Caleb Boggs Federal
  Building
  Other Chapter 7 Administrative Expenses - Office of United                0.00            0.00           0.00
  States TrusteeDistrict of Delaware J. Caleb Boggs Federal
  Building
  Accountant for Trustee Fees (Other Firm) - BEDERSON LLP              60,736.95      9,475.00        51,261.95
  Accountant for Trustee Expenses (Other Firm) - BEDERSON               1,167.10          224.52        942.58
  LLP

                Total to be paid for chapter 7 administrative expenses:               $               255,869.06
                Remaining balance:                                                    $               369,597.29




UST Form 101-7-NFR (10/1/2010)
                  Case 16-12577-MFW             Doc 485      Filed 03/02/21         Page 4 of 11



              Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                         Total            Interim    Proposed
                                                                       Requested        Payments to     Payment
                                                                                              Date
  Other Prior Chapter Professional Fees - Cowen and                    847,675.54        847,675.54           0.00
  Company, LLC
  Other Prior Chapter Professional Expenses - Epiq Bankruptcy           76,165.10         76,165.10           0.00
  Solutions
  Other Prior Chapter Professional Expenses - Nxpire, LLC                7,500.00              0.00    7,500.00
  Other Prior Chapter Administrative Expenses - Allen ISD                        0.00          0.00           0.00

                   Total to be paid for prior chapter administrative expenses:             $            7,500.00
                   Remaining balance:                                                      $          362,097.29

                In addition to the expenses of administration listed above as may be allowed by the Court,
       priority claims totaling $94,045.04 must be paid in advance of any dividend to general (unsecured)
       creditors.
                Allowed priority claims are:
  Claim       Claimant                             Allowed Amount       Interim Payments               Proposed
  No.                                                     of Claim                to Date               Payment
  6           DEPARTMENT OF                                    0.00                     0.00                  0.00
              TREASURY - IRS
  15P         CLESCA, BERTRAND                           12,850.00                      0.00          12,850.00
  20P         OTAKE, GARY H.                             12,850.00                      0.00          12,850.00
  24P         HIGGINBOTHAM, DYLAN                          4,807.69                     0.00           4,807.69
  25P         MCCUTCHEON, WILLIAM L.                     12,850.00                      0.00          12,850.00
  34P         WA STATE DEPT OF LABOR                        198.62                      0.00                198.62
              & INDUSTRIES
  35P         COLAN, PAUL                                12,850.00                      0.00          12,850.00
  39P         PARKS, SCOTT                                     0.00                     0.00                  0.00
  41P         LEO, MASSIMO                                     0.00                     0.00                  0.00
  47P         MASSACHUSETTS                                1,980.55                     0.00           1,980.55
              DEPARTMENT OF
              REVENUE BANKRUPTCY
              UNI
  53          Department of the                                0.00                     0.00                  0.00
              TreasuryInternal Revenue
              Service




UST Form 101-7-NFR (10/1/2010)
                   Case 16-12577-MFW             Doc 485       Filed 03/02/21        Page 5 of 11




  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  53-2        Department of the                              5,000.00                     0.00              5,000.00
              TreasuryInternal Revenue
              Service
  58P         Stela Marine Ltd.                                  0.00                     0.00                   0.00
  72P         Trilogy Venture Search, LLC                        0.00                     0.00                   0.00
              Charles A. Pappalardo %
              Kingsley House
  78P         salesforce.com, inc.                         21,408.04                      0.00             21,408.04
              Lawrence Schwab/Gaye Heck
              Bialson, Bergen & Schwab
  79P         PELAGIAN LTD ATTN:                                 0.00                     0.00                   0.00
              AMANDA FISK
  83P         Dr. Stuart Robert Barnes c/o                       0.00                     0.00                   0.00
              Shackelford, Bowen,
              McKinley & Norton, LL Attn:
              Frances A. Smith
  86          Philippe A. Perrier                            4,384.83                     0.00              4,384.83
  FICAER IRS EFTPS - 941                                     2,688.18                     0.00              2,688.18
  P
  FUTAP       IRS EFPTS - 940                                1,548.46                     0.00              1,548.46
  MEDIE       IRS EFTPS - 941                                  628.67                     0.00                628.67
  R

                                                  Total to be paid for priority claims:     $               94,045.04
                                                  Remaining balance:                        $              268,052.25

               The actual distribution to wage claimants included above, if any, will be the proposed
       payment less applicable withholding taxes (which will be remitted to the appropriate taxing
       authorities).
               Timely claims of general (unsecured) creditors totaling $33,985,059.89 have been allowed
       and will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
       The timely allowed general (unsecured) dividend is anticipated to be 0.8 percent, plus interest (if
       applicable).
              Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                       of Claim                 to Date                Payment
  2           BARKER BRETTELL LLP                          39,143.33                      0.00                308.74
  3           JORENS LLC                                     3,400.00                     0.00                 26.82
  4           MORGANFRANKLIN                              262,745.69                      0.00              2,072.37
              CONSULTING, LLC




UST Form 101-7-NFR (10/1/2010)
              Case 16-12577-MFW      Doc 485     Filed 03/02/21   Page 6 of 11




  Claim   Claimant                     Allowed Amount     Interim Payments       Proposed
  No.                                         of Claim              to Date       Payment
  5       LUMENTUM OPERATIONS            1,301,723.43                 0.00       10,267.16
          LLC
  7       SURFACE TECHNOLOGY             2,972,793.15                 0.00       23,447.48
          INTERNATIONAL LIMITED
  8       STI SUPPLY CHAIN LIMITED         511,039.36                 0.00        4,030.75
  9       ARGONAUT INSURANCE                33,468.75                 0.00         263.98
          COMPANY
  10      JORENS LLC                           3,400.00               0.00          26.82
  12      A-2- SEA SOLUTIONS LTD            77,130.00                 0.00         608.35
          (UNITED KINGDOM)
  13      A-2- SEA SOLUTIONS LTD            55,441.80                 0.00         437.29
          (UNITED KINGDOM)
  14      LEVEL 3                           17,994.03                 0.00         141.93
          COMMUNICATIONS, LLC
  15U     CLESCA, BERTRAND                 124,986.19                 0.00         985.81
  16      CONCUR TECHNOLOGIES,                 2,098.52               0.00          16.55
          INC.
  17      LOGINOV, VASILY                   14,839.00                 0.00         117.04
  19      HUNTER TELECOM                           0.00               0.00            0.00
          LIMITED
  20U     OTAKE, GARY H.                   109,786.93                 0.00         865.91
  22      XOMETRY, INC                      28,224.00                 0.00         222.61
  23      NXPIRE, LLC                              0.00               0.00            0.00
  24U     HIGGINBOTHAM, DYLAN                  7,211.54               0.00          56.87
  25U     MCCUTCHEON, WILLIAM L.               3,976.92               0.00          31.36
  26      SEAWORKS AS                      156,047.50                 0.00        1,230.80
  27      HUNTER TELECOM                    33,412.40                 0.00         263.54
          LIMITED
  28      SALAH, MUHAMMAD                   14,024.83                 0.00         110.62
  29      THOMSON REUTERS (GRC)                2,696.52               0.00          21.27
          INC
  30      UNIVERSITY COLLEGE                       0.00               0.00            0.00
          LONDON
  31      FEDEX CORPORATE                   22,765.24                 0.00         179.56
          SERVICES INC.




UST Form 101-7-NFR (10/1/2010)
              Case 16-12577-MFW        Doc 485     Filed 03/02/21   Page 7 of 11




  Claim   Claimant                       Allowed Amount     Interim Payments       Proposed
  No.                                           of Claim              to Date       Payment
  32      AMERICAN EXPRESS                    15,419.07                 0.00         121.62
          TRAVEL RLTD SVCS CO
          INC
  33      AMERICAN EXPRESS                   116,804.08                 0.00         921.28
          TRAVEL RLTD SVCS CO
          INC
  34U     WA STATE DEPT OF LABOR                  198.62                0.00           1.57
          & INDUSTRIES
  35U     COLAN, PAUL                        128,375.70                 0.00       1,012.56
  36      AT&T CORP                           11,162.60                 0.00          88.04
  37      AMERICAN EXPRESS                    15,419.07                 0.00         121.62
          TRAVEL RLTD SVCS CO
          INC
  38      AMERICAN EXPRESS                   116,804.08                 0.00         921.28
          TRAVEL RLTD SVCS CO
          INC
  39U     PARKS, SCOTT                           7,500.00               0.00          59.15
  40      TRAVELERS (INV)                            0.00               0.00           0.00
          INDEMNITY COMPANY &
          ITS PROPERTY CASUALTY
          INSURANCE AFFILIATES
  41U     LEO, MASSIMO                        46,818.22                 0.00         369.27
  42      COMPLICES GRAPHIC                      5,253.00               0.00          41.43
  43      KINGSTON SMITH LLP                     8,000.00               0.00          63.10
  44      Axsun Technologies Inc.            107,800.00                 0.00         850.26
  45      Morrison & Head Industrial             2,500.00               0.00          19.72
          Complex Property Division,
          LC
  46      ENEA SOFTWARE AND                      1,610.00               0.00          12.70
          SERVICES
          ATTN: SARAH ALEXANDER
  47U     MASSACHUSETTS                          3,939.75               0.00          31.07
          DEPARTMENT OF
          REVENUE BANKRUPTCY
          UNI
  48      MorganFranklin Consulting,         262,745.69                 0.00       2,072.37
          LLC
          Eric Reicin




UST Form 101-7-NFR (10/1/2010)
              Case 16-12577-MFW           Doc 485     Filed 03/02/21   Page 8 of 11




  Claim   Claimant                          Allowed Amount     Interim Payments       Proposed
  No.                                              of Claim              to Date       Payment
  49      Libra Industries, Inc.                 22,500.00                 0.00         177.47
          Cavitch, Familo & Durkin Co.,
          LPA
          Attn: HOM
  51      NEXANS NORWAY AS                    7,726,377.65                 0.00       60,940.69
  52      CSA GROUP                                 5,620.00               0.00          44.33
          CSA AMERICA DBA CSA
          GROUP
  54      Microsoft Corporation and                  780.09                0.00            6.15
          Microsoft Licensing GP
          c/o Joseph E. Shickich, Jr.
          Riddell Williams P.S.
  55      EMPOWER TN OY                         271,214.47                 0.00        2,139.16
          ATTN: JARI VARINEN
  56      Steptoe & Johnson LLP                  34,479.00                 0.00         271.95
          Stewart Baker//Joshua R.
          Taylor
  57      Warley Design Solutions Ltd.           12,646.63                 0.00          99.75
          Mr. J. Durgan
  58U     Stela Marine Ltd.                      13,482.63                 0.00         106.34
  59      Sonoco Protective Solutions               3,548.00               0.00          27.98
          Stanley H. McGuffin, Esq.
  60      Access Innovations, Inc.                  1,056.82               0.00            8.34
  61      Oplink Communications, LLC            270,945.50                 0.00        2,137.04
  62      EMA Design Automation, Inc.           115,664.00                 0.00         912.28
  70      Exfo America Inc.                      65,102.60                 0.00         513.49
          c/o Grant Dunwoody
  71      SOLIUM CAPITAL INC.                       4,036.35               0.00          31.84
  72U     Trilogy Venture Search, LLC            55,000.00                 0.00         433.80
          Charles A. Pappalardo %
          Kingsley House
  73      Boston Applied Technologies            10,500.00                 0.00          82.82
          Incorporated
  74      NSG TECHNOLOGY, INC.                8,635,646.67                 0.00       68,112.42
  75      AIG Property Casualty, Inc.                   0.00               0.00            0.00
          AIG Property Casualty, Inc.,
          Attn: Kevin J. Larner
  76      M C Test Service Inc. dba MC        9,064,041.67                 0.00       71,491.32
          Assembly




UST Form 101-7-NFR (10/1/2010)
              Case 16-12577-MFW          Doc 485     Filed 03/02/21   Page 9 of 11




  Claim   Claimant                         Allowed Amount     Interim Payments       Proposed
  No.                                             of Claim              to Date       Payment
  77      LASER 2000 (UK) LTD                      1,559.40               0.00          12.30
          BRITANNIA HOUSE
          DENFORD ROAD
          RINGSTEAD
  78U     salesforce.com, inc.                 239,056.40                 0.00       1,885.52
          Lawrence Schwab/Gaye Heck
          Bialson, Bergen & Schwab
  79U     PELAGIAN LTD ATTN:                    77,614.56                 0.00         612.17
          AMANDA FISK
  80      Accelink Technologies Co.,           288,000.00                 0.00       2,271.56
          Ltd.
  81      AT&T CORP C/O AT&T                    15,484.17                 0.00         122.13
          SERVICES, INC ATTN:
          KAREN CAVAGNARO -
          LEAD PARALEGAL
  82      KEITH HENDERSON                              0.00               0.00           0.00
  83U     Dr. Stuart Robert Barnes c/o                 0.00               0.00           0.00
          Shackelford, Bowen,
          McKinley & Norton, LL Attn:
          Frances A. Smith
  84      Catherine Mary Barnes c/o            116,222.21                 0.00         916.69
          Shackelford, Bowen,
          McKinley, & Norton, L Attn:
          Frances A. Smith
  85      Dr. Stuart Robert Barnes c/o          62,665.75                 0.00         494.27
          Shackelford, Bowen,
          McKinley & Norton, LL Attn:
          Frances A. Smith
  87      Dr. Stuart Robert Barnes c/o          53,406.00                 0.00         421.23
          Shackelford, Bowen,
          McKinley & Norton, LL Attn:
          Frances A. Smith
  88      NXPIRE, LLC C/O                      150,202.25                 0.00       1,184.70
          WASSERMAN, JURISTA &
          STOLZ, PC ATTN: DWC
          IRS EFTPS - 941                       15,459.77                 0.00         121.93
          IRS EFTPS - 941                          3,615.60               0.00          28.51
          IRS EFPTS - 940                           432.69                0.00           3.40




UST Form 101-7-NFR (10/1/2010)
                  Case 16-12577-MFW             Doc 485       Filed 03/02/21         Page 10 of 11



                      Total to be paid for timely general unsecured claims:               $             268,052.25
                      Remaining balance:                                                  $                   0.00

               Tardily filed claims of general (unsecured) creditors totaling $51,895.00 have been allowed
       and will be paid pro rata only after all allowed administrative, priority and timely filed general
       (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
       percent, plus interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment
  89          Sedgwick Claims                                   92.00                   0.00                   0.00
              Management Services Inc.
  90          KOKUSAI CABLE SHIP CO.,                     51,803.00                     0.00                   0.00
              LTD

                      Total to be paid for tardily filed general unsecured claims:        $                     0.00
                      Remaining balance:                                                  $                     0.00

                Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
       after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
       dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).
                Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
       ordered subordinated by the Court are as follows:

  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment

                                                         None

                                               Total to be paid for subordinated claims: $                      0.00
                                               Remaining balance:                        $                      0.00




UST Form 101-7-NFR (10/1/2010)
               Case 16-12577-MFW            Doc 485       Filed 03/02/21       Page 11 of 11




                                               Prepared By: /s/ Don A. Beskrone
                                                                  Chapter 7 Trustee, Bar No.: 4380
    Don A. Beskrone
    P.O. Box 272
    Wilmington, DE 19899
    (302) 654-1888
    dbeskronetrustee@gmail.com




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
